Pursuant to Ind. Appellate Rule 65(D), this
Memorandum Decision shall not be                                            Sep 24 2013, 5:40 am
regarded as precedent or cited before any
court except for the purpose of establishing
the defense of res judicata, collateral
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                            ATTORNEY FOR APPELLEE:

SHERRY A. HARTZLER                                 STEVEN R. SHINE
VanGilder & Trzynka, P.C.                          Shine & Hardin, LLP
Fort Wayne, Indiana                                Fort Wayne, Indiana




                               IN THE
                     COURT OF APPEALS OF INDIANA

ANGELA R. REED,                                    )
                                                   )
       Appellant-Petitioner,                       )
                                                   )
               vs.                                 )        No. 02A03-1301-PO-23
                                                   )
SALLY L. ASHCRAFT,                                 )
                                                   )
       Appellee-Respondent.                        )


                      APPEAL FROM THE ALLEN SUPERIOR COURT
                       The Honorable Jennifer L. DeGroote, Magistrate
                             Cause No. 02D01-1205-PO-1314



                                       September 24, 2013


                MEMORANDUM DECISION - NOT FOR PUBLICATION


KIRSCH, Judge
       Angela R. Reed (“Reed”) appeals the trial court’s dismissal of the Ex Parte Order for

Protection (“Protective Order”) that she sought and received against Sally L. Ashcraft

(“Ashcraft”) on May 8, 2012. Reed raises the following two restated issues:

       I.     Whether the trial court’s dismissal of the Protective Order for lack of
              sufficient evidence was in error; and

       II.    Whether the trial court abused its discretion when it denied Reed’s
              motion for attorney fees.

       We affirm.

                       FACTS AND PROCEDURAL HISTORY

       Reed and Ashcraft were involved in a romantic relationship for eleven years, from

1997 until May 2008. During their relationship and over the course of several years, the two

“looked at thousands” of prospective children available for adoption. Tr. at 38. In 2002,

Reed legally adopted two minor children, a son, A.R. and a daughter, P.R. Ashcraft was

involved in the adoption process, including participating in F.B.I. fingerprinting and one or

more home studies of the couple and their residence. Ashcraft believed that the children

“were ours together,” even if the law did not allow for her to legally adopt them. Id. at 46.

       Around the end of May 2008, Reed ended the relationship. Reed voluntarily

continued to financially support Ashcraft for a year by providing her with separate housing,

across the yard from where Reed lived, and a vehicle and insurance. Reed also agreed that

Ashcraft would continue providing childcare for the children. However, the situation

deteriorated, and by December 2008, the relationship between Reed and Ashcraft was

strained. Reed considered the relationship volatile. According to Reed, Ashcraft would


                                             2
refuse to leave, arrive unannounced, and telephone the house all hours of the day and night.

Eventually, Reed terminated contact between Ashcraft and the children because she feared

for their well-being and safety.

        According to Reed, Ashcraft continued to engage in the unwanted and harassing

behavior, including appearing near locations where Reed was working. Ashcraft sent cards

and letters to the children on holidays and birthdays. Reed filed for and received a protective

order in April 2009 that was effective through and terminated in 2011. Ashcraft continued

sending the children cards and letters; however, Reed did not give them to the children.

        On the afternoon of May 6, 2012, there was an encounter between Ashcraft and A.R.,

where the two saw each other and spoke, which led to Reed filing the Petition for Order of

Protection relevant to this appeal. Her Petition specified the following incident:

        My son [A.R.] was approached by Sally Ashcraft. He was told not to tell me
        that they met. Sally has been told via [Protective Order] 2009 not to contact
        children and verbally[.]

Appellant’s App. at 10. The trial court issued the Protective Order that same day. On May

23, 2012, Ashcraft filed a Motion to Vacate the Ex Parte Order of Protection and requested a

hearing.1

        In June 2012, approximately a month after the trial court had already issued the

Protective Order, Reed filed an Addendum that alleged that other incidents of stalking had

occurred “in addition to the allegations in the May 8 Petition for Order for Protection.” Id. at



        A copy of the Protective Order is not included in the Record before us, nor is Ashcraft’s Motion to
        1

Vacate Order for Protection.


                                                    3
14. In the Addendum, Reed alleged that Ashcraft has repeatedly, knowingly, and

continuously harassed and stalked Reed and the minor children through numerous written

correspondences and directly and indirectly telephoning, contacting, and communicating with

Reed and the minor children.

        In November 2012, the trial court held a hearing on the Protective Order. The trial

court reminded the parties that the Protective Order at issue was based on the Petition

originally filed on May 8, not the subsequent Addendum that alleged continued instances of

what Reed considered stalking and harassment, and that the hearing was to determine

whether to dismiss or continue the Protective Order.2 The trial judge elaborated that, in her

view, the trial court’s task was to ferret out whether Reed was indeed fearful, or whether the

Protective Order was being used as a tool to keep Ashcraft out of the children’s lives. Tr. at

18.

        With regard to the May 6 encounter between Ashcraft and A.R., Ashcraft testified that

she was a passenger in a car driven by her friend, Cheryl McKinney (“McKinney”). They

were out on a drive first to visit McKinney’s son and then stop at garage sales. When turning

around in a cul-de-sac, they saw A.R., and McKinney stopped her vehicle. Ashcraft called

A.R.’s name, and he waved and walked up to the vehicle. Ashcraft and A.R. spoke briefly,

and Ashcraft offered her cell phone number to A.R., but he did not take it. After asking and

receiving A.R.’s permission, Ashcraft and A.R. hugged briefly; Ashcraft never left her



        2
          The trial court stated, “[T]he Court issued the Protective Order on the basis of the one ex parte
hearing and the one allegation that was contained in that Petition” . . . “and that is what this Protective Order
[hearing] is about today.” Tr. at 8-9.

                                                       4
vehicle. During their meeting, Ashcraft told A.R. that it was “up to him” if he wanted to tell

his mother (Reed) about their meeting “because I knew he would get in trouble for talking to

me.” Id. at 34.

       McKinney testified that, at her request, Ashcraft went for a drive with her on May 6,

to talk about McKinney’s boyfriend, make a visit to see McKinney’s son, and stop at some

garage sales. Id. at 190. As they were turning around the vehicle, “we saw [A.R.] standing

on the corner.” Id. at 191. McKinney said that Ashcraft and A.R. “were both shocked” to

see each other. Id. A.R. came over to the car, Ashcraft and A.R. spoke briefly and the two

hugged before McKinney and Ashcraft left. McKinney testified that A.R. did not appear

frightened or nervous.

       Reed testified that on the afternoon of May 6, A.R. had been out in the neighborhood

playing with friends. He returned home yelling Reed’s name, appearing physically excited

and speaking quickly. He was asking Reed, “where’s [P.R.], where’s [P.R.]?” Id. at 182.

Reed described that A.R. was upset and concerned about the well-being of his sister, P.R.,

who was playing in the neighborhood. Upon learning about the May 6 encounter with

Ashcraft, and believing Ashcraft approached A.R. and was purposefully in the neighborhood,

Reed filed the Petition for an Order for Protection, explaining that even though Ashcraft had

been told via a prior protective order not to contact her (Reed) or the children, she continued

to do so and posed a threat to her and the children.

       Because A.R. is a minor, Reed posed an objection to requiring his in-court testimony

at the hearing, filing a motion to quash the subpoena issued to him. However, the trial court


                                              5
denied to motion to quash and allowed A.R.’s testimony, and at the hearing, A.R. described

the May 6 encounter with Ashcraft. He stated that he was walking at the end of a cul-de-sac,

when a car passed him, and he recognized Ashcraft.            He stated that “we started a

conversation,” during which Ashcraft asked about his sister, P.R., and Ashcraft also told A.R.

that she loved him. Id. at 180. She offered to give him her cell phone number, but he did not

take it, explaining it would upset his mother. A.R. testified that he was not scared, but was

shocked. Upon further examination, A.R. testified that it made him “a little bit” nervous that

Ashcraft was in the neighborhood. In particular, he explained that he was nervous for P.R.

because he did not want her to become “wound up in that mess.” Id. at 182. He confirmed,

however that he did not feel terrorized, threatened, or frightened by Ashcraft that day. Id. at

183.

       The trial court took the matter under advisement, later issuing an order dismissing the

Protective Order. That same date, the trial court separately denied Reed’s request for

attorney fees. Reed now appeals.

                             DISCUSSION AND DECISION

                                  I.     Protective Order

       Civil orders for protection are governed by the Civil Protection Order Act (“CPOA”).

Mysliwy v. Mysliwy, 953 N.E.2d 1072, 1076 (Ind. Ct. App. 2011), trans. denied. “[T]he

CPOA shall be construed to promote the: (1) protection and safety of all victims of domestic

or family violence in a fair, prompt, and effective manner; and (2) prevention of future

domestic and family violence.” Id. Under the Act, a person who is or has been a victim of


                                              6
domestic or family violence may file a petition for an order of protection against a person

who has committed stalking, which is defined as “a knowing or an intentional course of

conduct involving repeated or continuing harassment of another person that would cause a

reasonable person to feel terrorized, frightened, intimidated, or threatened and that actually

causes the victim to feel terrorized, frightened, intimidated, or threatened.” Ind. Code § 35-

45-10-1, -5. The petition must include specific acts or feared acts of abuse, harassment, or

disruption of the peace of the petitioner. Garmene v. LeMasters, 743 N.E.2d 782, 785 (Ind.

Ct. App. 2001) (citing Ind. Code § 34-26-2-2). To obtain relief, the petitioner must establish

at least one of the allegations in the petition by a preponderance of the evidence. A.S. v. T.H.,

920 N.E.2d 803, 806 (Ind. Ct. App. 2010).

       Here, following a hearing, the trial court dismissed the ex parte Protective Order,

finding that Reed “has not shown, by a preponderance of the evidence, that domestic or

family violence, stalking, or a sex offense has occurred sufficiently to justify the issuance of

an Order for Protection.” Appellant’s App. at 5. In determining the sufficiency of the

evidence on appeal, we neither weigh the evidence nor resolve questions of credibility. A.S.,

902 N.E.2d at 806. We look only to the evidence of probative value and reasonable




                                               7
inferences that support the trial court’s judgment. 3 Id. In this case, where the trial court

dismissed the Protective Order after a hearing and thereby effectively denied her Petition,

Reed is appealing from a negative judgment; in this context, we will reverse only if it we are

convinced that the evidence as a whole was such that it leads unerringly and unmistakably to

a decision opposite that reached by the trial court. See Flash v. Holtsclaw, 789 N.E.2d 955,

959 (Ind. Ct. App. 2003) (where trial court denied motion for protective order), trans. denied.

         Again, the specific act of “abuse, harassment, or disruption of the peace” contained in

Reed’s Petition was the encounter between A.R. and Ashcraft that occurred on May 6, 2012,

and the trial court’s decision to enter the ex parte Protective Order, issued the same day as the

Petition was filed, was based on that one incident. No hearing was sought or conducted on

the Addendum, nor did Reed file a separate petition or any petition to modify the Protective

Order.

         The evidence most favorable to the trial court’s judgment to dismiss the Protective

Order is that A.R. and Ashcraft encountered each other while A.R. was outside playing, and

Ashcraft was driving through the area with a friend. Ashcraft called to A.R., who recognized

Ashcraft and approached her vehicle. The two spoke briefly, and Ashcraft offered her cell



         3
          We note that, in their respective briefs, Reed and Ashcraft direct us to the two-tiered standard of
review that we employ “when a trial court enters findings of fact and conclusions of law pursuant to Indiana
Trial Rule 52(A).” Appellant’s Br. at 15; Appellee’s Br. at 6 (Ashcraft stating that “the trial court made
specific findings of fact and conclusions . . . in dismissing Reed’s protection order[.]”). However, upon
review, we find that the trial court’s dismissal of the Protective Order did not consist of specific findings and
conclusions, but rather was a form Order, where the trial court entered a check mark next to the statement it
found appropriate, namely that “Petitioner had not shown, by a preponderance of the evidence, that domestic or
family violence, stalking, or a sex offense has occurred sufficient to justify the issuance of an Order for
Protection.” Appellant’s App. at 5. Thus, we find the two-tiered standard of review for specific findings to be
inapplicable here.

                                                       8
phone number to A.R., which he declined, and she asked him about his sister, P.R. Ashcraft

told A.R. that she loved him, and, upon his approval, she gave him a hug, but she never

exited her vehicle. Ashcraft told A.R. it was his decision whether to tell his mother that he

had seen and talked to her that day. A.R. described the encounter in similar fashion. His

testimony reflected that, while he was shocked to see Ashcraft and a little uneasy about her

being in the area, and specifically how his younger sister would handle any encounter she

might have with Ashcraft, A.R. was not frightened, terrorized, or threatened by their meeting.

Tr. at 180, 182, 184.

       While Reed had suspicions that it was no coincidence that Ashcraft was in the area,

and she testified that Ashcraft continued to contact Reed and the children, despite a prior,

now expired, protective order, those other allegations of stalking or harassment were not

alleged in the Petition and thus were not relevant to the trial court’s initial decision to issue

the Protective Order. Rather, the allegation concerning Ashcraft’s actions on May 6

constituted the sole basis upon which the Protective Order was issued, and thereafter the trial

court, following a hearing, made a decision as to whether that Protective Order should

continue in effect or be dismissed; on appeal our task is to determine whether that latter

decision to dismiss it was proper. Looking to the evidence of probative value and the




                                               9
reasonable inferences that support the trial court’s judgment, we conclude that Reed has

failed to establish that the trial court’s dismissal of the Protective Order was in error.4

                                          II.      Attorney Fees

        Reed filed a motion for attorney fees, seeking that the trial court order Ashcraft to pay

Reed’s attorney fees for services provided and fees incurred relevant to her Petition for the

Protective Order, which the trial court denied. 5 We review a trial court’s attorney fee award

for an abuse of discretion. Dunno v. Rasmussen, 980 N.E.2d 846, 851 (Ind. Ct. App. 2012);

see also Flash, 789 N.E.2d at 960 (holding trial court did not abuse its discretion in awarding

attorney fees to petitioner in protective order litigation). The trial court abuses its discretion

if its decision is clearly against the logic and effect of the facts and circumstances before it or

if the trial court has misinterpreted the law. Dunno, 980 N.E.2d at 851.

        Indiana has consistently followed the American Rule in which both parties generally

pay their own fees. Id. at 849. In the absence of statutory authority or an agreement between

the parties to the contrary, or an equitable exception, a prevailing party has no right to

recover attorney fees from the opposition. Id. at 850. Here, the record before us does not

reveal on what statutory basis Reed relied in support of her request for attorney fees.



        4
           Ashcraft also asserts that, in addition to the fact that Reed failed to establish her claim by a
preponderance of the evidence, Reed’s claim fails as a matter of law because a single incident of stalking is
insufficient to uphold a finding of stalking, which requires that the conduct be “repeated or continuing.”
Appellee’s Br. at 4-5. Therefore, she claims, the trial court’s decision to dismiss the Protective Order was not
in error. Because we resolve the matter on the basis that the trial court properly found there was insufficient
evidence to continue the Protective Order, we do not reach this argument.
        5
          The Chronological Case Summary indicates that on July 16, 2012, Reed had a pending motion for
attorney fees that the trial court denied “at this time”; however, Reed evidently filed a second motion for
attorney fees on January 7, 2013, which was denied that same date.

                                                      10
       Initially, we observe that Indiana’s CPOA, under which Reed brought her Petition,

specifically includes a provision regarding an award of attorney fees; it provides that, after

notice and hearing, a trial court in an order for protection may order a respondent to “pay

attorney’s fees” or “pay the costs and fees incurred by a petitioner in bringing the action.”

Ind. Code § 34-26-5-9(c)(3)(A), (F).

       However, on appeal, Reed’s argument that she was entitled to an award of attorney

fees, and that the trial court erred by denying it, is that “Ashcraft’s challenge to the Protective

Order was frivolous and made primarily to harass and maliciously injure Reed” and that

“Ashcraft’s defense was unreasonable, groundless, and litigated in bad faith.” Appellant’s

Br. at 24. Thus, although she mentions the existence of Indiana Code section 34-26-5-9, the

CPOA provision, she appears to argue that the trial court erred when it failed to award

attorney fees pursuant to Indiana Code section 34-52-1-1(b), also known as the General

Recovery Rule. This Rule authorizes a trial court to award attorney fees to the prevailing

party in a civil action if the court finds that either party:

       (1) brought the action or defense on a claim or defense that is frivolous,
       unreasonable, or groundless;

       (2) continued to litigate the action or defense after the party’s claim or defense
       clearly became frivolous, unreasonable, or groundless; or

       (3) litigated the action in bad faith.

Ind. Code § 34-52-1-1(b). We have explained,

       A claim is “frivolous” if it is made primarily to harass or maliciously injure
       another; if counsel is unable to make a good faith and rational argument on the
       merits of the action; or if counsel is unable to support the action by a good
       faith and rational argument for extension, modification, or reversal of existing

                                                11
         law. A claim is “unreasonable” if, based upon the totality of the
         circumstances, including the law and facts known at the time, no reasonable
         attorney would consider the claim justified or worthy of litigation. A claim or
         defense is groundless if no facts exist which support the legal claim relied on
         and presented by the losing party. However, an action is not groundless
         merely because a party loses on the merits. Bad faith is demonstrated where
         the party presenting the claim is affirmatively operating with furtive design or
         ill will.

Dunno, 980 N.E.2d at 850-51 (citations omitted).

         Assuming without deciding that the General Recovery Rule applies in the context of

this case, the record before us does not support the conclusion that Reed was entitled to an

award of attorney fees. Indeed, finding as we do that the trial court’s dismissal of the ex

parte Protective Order was not in error, Ashcraft’s defense to Reed’s Petition was,

accordingly, not frivolous and her claim was not unreasonable or groundless. Reed has failed

to establish that the trial court abused its discretion when it denied her motion for attorney

fees.6

         Affirmed.

ROBB, C.J., and RILEY, J., concur.




         6
          We note that Ashcraft’s Appellee’s Brief stated the trial court issued specific findings of fact and
conclusions “in . . . granting Ashcraft’s Motion for Attorney Fees.” Appellee’s Br. at 6. However, our review
of the record does not reveal that Ashcraft filed a motion for attorney fees, and thus we presume that the
statement was error.

                                                     12